FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-3441
                 _____________________________

CORIE COPELAND,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                    ___________________________

On appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

                           May 16, 2018


B.L. THOMAS, C.J.

    Appellant challenges the trial court’s denial of his motion to
suppress. Because we hold that the bedroom in which officers
observed narcotics was “immediately adjoining” the place of
Appellant’s arrest, we affirm the trial court’s order.

                               Facts

     Investigator Rodney Owens of the Walton County Sheriff’s
Office testified that a “breach team” of five Walton County
Sheriff’s deputies and one Santa Rosa County Sheriff’s deputy
approached Appellant’s residence to execute an arrest warrant.
A narcotics unit that was surveilling the residence had observed
Appellant arrive and enter the residence.
     Deputies knocked and announced at the residence for
approximately forty-five seconds. A member of the narcotics unit
observing the rear perimeter of Appellant’s apartment saw
Appellant look out a bathroom window that faced the rear of the
building, and this information was relayed to the entry team.
The deputies breached the door to Appellant’s apartment, but
remained outside the residence, calling Appellant’s name and
stating they had a warrant for his arrest. Appellant remained in
the apartment, and the deputies then entered the residence.

     Deputy Panchaud of the Santa Rosa County Sheriff’s Office
testified that he and the other deputies entered the residence in a
“stack” formation. The deputy “cleared” the kitchen area and
then checked a bedroom for other occupants, while other deputies
made contact with and detained Appellant at the bathroom.
Deputy Panchaud saw what appeared to be narcotics in plain
view on a table in the bedroom.

     Deputy Goddin of the Walton County Sheriff’s Office testified
that Appellant eventually came out of the bathroom, and officers
restrained Appellant in the doorway area of the bathroom while
officers continued clearing the residence.       Deputy Goddin
testified that the bedroom where the narcotics were observed was
adjacent to and approximately “four to six feet” from the
bathroom where Appellant was seized. Investigator Dennis
Fields estimated that the bedroom was ten feet from the place of
arrest.

     Investigator Fields testified that Deputy Panchaud told him
there was suspected methamphetamine and suspected marijuana
in the back bedroom next to the bathroom. Investigator Owens
testified that the surveillance team informed him that no one
other than Appellant had entered Appellant’s apartment in the
hour and fifteen minutes that they observed the apartment.
Deputy Goddin testified that he had “no way of knowing”
whether there was anyone besides Appellant inside the residence.

     The trial court denied Appellant’s motion to suppress,
finding that the proximity of the bathroom where Appellant was
arrested was close enough to the bedroom where the narcotics
were observed to justify seizure of the contraband. Following the

                                2
jury trial, Appellant was found guilty of trafficking illegal drugs,
possession of a controlled substance, possession of drug
paraphernalia, and tampering with evidence, and he was
sentenced to a term of thirty years’ imprisonment.

                             Analysis
     The standard of review on motions to suppress is a mixed
question of law and fact. Appellate courts defer to a trial court’s
finding of fact, if it is supported by competent, substantial
evidence. We review de novo the trial court’s application of law
to the facts. Delhall v. State, 95 So. 3d 134, 150 (Fla. 2012).
Florida courts are bound by the United States Supreme Court’s
decisions regarding search and seizure. Bernie v. State, 524
So. 2d 988, 991 (Fla. 1988). While warrantless searches and
seizures inside a home are “presumptively unreasonable” and
prohibited by the Fourth Amendment, exceptions may apply to
allow such searches. Payton v. New York, 445 U.S. 573, 586
(1980). This is one of those exceptions.

     In Maryland v. Buie, 494 U.S. 325, 334 (1990), the Supreme
Court outlined two types of “sweeps” that officers may perform
incident to a lawful arrest: (1) a precautionary sweep, which
officers may perform incident to arrest, without probable cause or
reasonable suspicion, in which officers may look in closets and
other spaces “immediately adjoining the place of arrest from
which an attack could be immediately launched”; and (2) a
protective sweep beyond the precautionary sweep, for which
“there must be articulable facts which, taken together with the
rational inferences from those facts, would warrant a reasonably
prudent officer in believing that the area to be swept harbors an
individual posing a danger to those on the arrest scene.” Id.
Reasonable articulable suspicion is required to justify the second,
broader sweep. Id. at 327. “A protective sweep may last ‘no
longer than is necessary to dispel the reasonable suspicion of
danger’ and ‘no longer than it takes to complete the arrest and
depart the premises.’” United States v. Thomas, 429 F.3d 282,
287 (D.C. Cir. 2005) (quoting Buie, 494 U.S. at 335-36).

   Based on officer testimony at the suppression hearing,
Appellant argues that the officers did not possess the articulable

                                 3
suspicion necessary to justify the broader “protective sweep.”
However, no articulable suspicion was necessary to justify a
precautionary sweep of the spaces immediately adjoining the
place of arrest. Buie, 494 U.S. at 334.

     Florida courts have not clearly defined whether a bedroom
directly adjacent to the place of arrest is “immediately adjoining,”
but the definition set out by federal courts is persuasive. In
Thomas, the United States Court of Appeals for the District of
Columbia held that an entire small apartment may immediately
adjoin the place of arrest:

    The safety of the officers, not the percentage of the home
    searched, is the relevant criterion. If an apartment is
    small enough that all of it “immediately adjoin[s] the
    place of arrest” and all of it constitutes a space or spaces
    “from which an attack could be immediately launched,”
    then the entire apartment is subject to a limited sweep
    of spaces where a person may be found.

Thomas, 429 F.3d 282, 288 (D.C. Cir. 2005) (quoting Buie, 494
U.S. at 334) (citations omitted).

     The United States Court of Appeals for the Seventh Circuit
also recognized what a valid precautionary sweep entails: “Buie
held that police may walk through rooms adjacent to the one in
which they make an arrest, to ensure that no danger lurks
within. The officers need not demonstrate any danger; they may
look simply as precaution.” United States v. Brown, 64 F.3d
1083, 1086 (7th Cir. 1995) (citations omitted).

    Officer testimony here indicated that the bedroom in which
the narcotics were observed was directly adjacent to the
bathroom where Appellant was apprehended, and was between
four and ten feet from the area of arrest. We hold that
Appellant’s bedroom was therefore “immediately adjoining” the
place of arrest, and officers did not need articulable suspicion to
search therein. We therefore affirm the trial court’s denial of
Appellant’s motion to suppress evidence observed during this
precautionary sweep.


                                 4
     Appellant also argues that the trial court abused its
discretion by denying his motion for mistrial based on
Investigator     Fields’   testimony     that   Appellant      used
methamphetamine, an uncharged offense.             A mistrial is
appropriate only where the error is so prejudicial as to vitiate the
entire trial. Hamilton v. State, 703 So. 2d 1038, 1041 (Fla. 1997).
An alleged prejudicial remark is considered in light of the
charged offenses in order to determine pervasiveness. See
Gardner v. State, 54 So. 3d 1024, 1025 (Fla. 1st DCA 2011); see
also Hamilton, 703 So. 2d at 1041 (finding no error in trial court’s
denial of motion for mistrial where witness testimony indicated
that a defendant, charged with first-degree murder, sexual
battery, robbery, and kidnapping, was involved in another
murder). We find that Investigator Fields’ remark did not vitiate
the entire trial, where Appellant was charged with trafficking in
illegal drugs (heroin, morphine, opium, 28 grams or more, but
less than 30 kilograms, possession of a controlled substance (less
than 20 grams of cannabis), possession of drug paraphernalia,
and tampering with evidence, and the trial court did not abuse its
discretion in denying Appellant’s motion for mistrial.
    AFFIRMED.

WETHERELL and WINSOR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Andy Thomas, Public Defender, A. Victoria Wiggins, Assistant
Public Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Julian E Markham,
Assistant Attorney General, Tallahassee, for Appellee.




                                 5